qt

AS

Case 1:19-cr-00141-HG Document 2

ORIGINAL

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MICHAEL NAMMAR

Assistant U.S. Attorney

Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958

Email: michael.nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

Filed 10/03/19 Pagelof2 PagelD#: 4

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWail
OCT 63 209

at I( o'clock and §Smin_ ALM

SUE BEITIA, CLERIC Es

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JONAH ORTIZ,

Defendant.

) cr nobR2 9 00144 HG

) NOTICE OF RELATED CASE

 
Case 1:19-cr-00141-HG Document 2 Filed 10/03/19 Page2of2 PagelID#:5

NOTICE OF RELATED CASE
Pursuant to Hawaii Local Rule 40.2 and Crim. Local Rule 12.3, the United
States Attorney gives notice herein that the above-captioned Indictment involves
the same transaction(s) and subject matter as the following previous proceedings:
United States v. Jonah Ortiz, Cr. No. 1800115 HG.
| DATED: October 3, 2019, at Honolulu, Hawaii.
Respectfully submitted,
KENJI M. PRICE

United States Attorney
District of Hawaii

By JU,  /
MICHAEL NAMMAR
Assistant U.S. Attorney .

Attorneys for Plaintiff
UNITED STATES OF AMERICA
